UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 November 18, 2013 Commission File Number: 001-35990 Prosensa Holding N.V. J.H. Oortweg 21 2eiden The Netherlands (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Prosensa Holding N.V. By: /s/ Hans G.C.P. Schikan Name: Hans G.C.P. Schikan Title: Chief Executive Officer Date: November 18, 2013 By: /s/ Berndt A.E. Modig Name: Berndt A.E. Modig Title: Chief Financial Officer EXHIBIT INDEX Exhibit Description of Exhibit 1 Prosensa Holding N.V. Unaudited Condensed Consolidated Interim Financial Statements as of September30, 2013 2 Prosensa Holding N.V. Management’s Discussion and Analysis of Financial Condition and Results of Operations
